Citation Nr: 0521386	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1959 to May 1986.  
The appellant is the widow of the veteran.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In June 2000, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The appellant contends that the veteran's death was the 
result of Agent Orange exposure during service.  She argues 
that this exposure lead to the development of the cancer with 
caused his death.  

Following the June 2000 remand, the case was returned to the 
Board in February 2002.  

In a March 2002 statement, the veteran's representative 
argued that the Board should seek an expert medical opinion 
in this matter.  

After a review of the evidence, the Board agreed that a VHA 
medical opinion should be obtained before proceeding, and in 
February 2004 the claims folder was forwarded through the 
appropriate channels to obtain an opinion.  

The requested medical opinion was received by the Board in 
April 2005.  A copy of the opinion was forwarded to the 
appellant in May 2005, and she was notified that she had 60 
days to respond.  

The appellant did not submit a waiver of initial review of 
the opinion by the RO, or respond in any other manner.  A 
July 2005 statement from the appellant's representative also 
did not include a waiver of RO review.  

The Board finds that in the absence of such a waiver, the RO 
must make an initial review of the new evidence before 
appellate review can continue.  

Therefore, the Board finds that a remand is necessary so that 
this evidence can be considered by the RO in the first 
instance.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the right of "one review on appeal to the Secretary" 
enunciated by 38 U.S.C. § 7104(a) prohibits the Board from 
considering additional evidence without having to remand the 
case to the RO for initial consideration or without having to 
obtain the appellant's waiver); See also 38 C.F.R. § 19.9.  

Therefore, in order to afford the appellant due process of 
law, the Board REMANDS these claims to the RO for the 
following action:

The RO should readjudicate the 
appellant's claims based on the entire 
evidence of record, including the medical 
opinions obtained in April 2005.  If the 
RO's decision remains unfavorable, the RO 
should issue a SSOC and the appellant and 
her representative should be afforded 
time in which to respond.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 51  09B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



